DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 5,377,511 to Meckbach.
Meckbach discloses a lock, comprising: a lock body (1); a shackle (2) to be selectively locked, unlocked, and removed from the lock body; at least one ball bearing (11’, 11”); an asymmetric cam (25) rotatable between: a locked state (figures 2 and 5) in which the ball bearing secures the shackle within the lock body via at least one lock notch (12 and 13) in the shackle, an unlocked state (figures 3 and 6) in which the ball bearing is released from the lock notch to unlock the shackle and engages a revolved notch (15) on a distal end of the shackle to prevent removal of the shackle from the lock body, and a removal state (figures 4 and 7) in which the 
Meckbach also discloses the lock assembly comprises a keyed lock assembly (3) to enable rotation (via interaction with 31) of the asymmetric cam via a metal key (30), as in claim 2, and the shackle can be replaced with a replacement shackle (column 2, lines 31-38)  having a base portion and a tapered portion, wherein the base portion of the replacement shackle has a diameter, lock notch, and revolved notch similar to that of the shackle, and wherein the tapered portion has a narrower diameter (column 3, lines 24-49), as in claim 9, as well as the asymmetrical cam comprises opposing convex surfaces (surface as shown in figure 2) to contact dual ball bearings in the locked state, and opposing concave recesses (26; figure 3) to allow the dual ball bearings to retract from dual lock notches in the shackle, as in claim 10.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2019/0156607 to Tao et al.
Tao et al. discloses an electronic lock (100), comprising: a lock body (104); a motor (162) to rotate a cam (166) between at least a locked state and an unlocked state; a shackle (102) to be selectively locked to the lock body with the cam is in the locked state and selectively unlocked from the lock body with the cam in the unlocked state; control circuitry (124) to control rotation of the motor based on an authentication signal; an internal battery (164) to supply power to the motor and control circuitry, wherein the internal battery cannot be removed or replaced when the shackle is in the locked state, and externally accessible electrical contacts (114) to enable an external battery to be directly connected without wires to the electronic lock to provide .

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 7,856,855 to Fantl et al.
Fantl et al. disclose a lock (10), comprising: a lock body (14) to selectively receive one of a plurality of interchangeable shackles (18, 62, 66, 72, 76); a first interchangeable shackle (66) with a uniform diameter to be selectively locked, unlocked, and removed from the lock body; a second interchangeable shackle (62, 72, 76) to be selectively locked, unlocked, and removed from the lock body, wherein a base portion of the second interchangeable shackle has a diameter (D) equal to that of the first interchangeable shackle (figure 11; column 3, lines 34-50), and wherein a tapered portion (frustoconical portion to aid in insertion) of the second interchangeable shackle has a diameter less than that of the first interchangeable shackle; and a spacer (30) to be selectively inserted within the lock body to receive the tapered portion of the second interchangeable shackle, and selectively removed from the lock body to receive the first interchangeable shackle (column 3, lines 4-33), as in claim 20.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meckbach, as applied above, in view of Tao et al.
Meckbach discloses the invention substantially as claimed.  However, Meckbach does not disclose a wirelessly-enabled lock assembly, nor a touch sensor.  Tao et al. teach of an electronic lock (100), comprising: a lock body (104); a motor (162) to rotate a cam (166) between at least a locked state and an unlocked state; a shackle (102) to be selectively locked to the lock body with the cam is in the locked state and selectively unlocked from the lock body with the cam in the unlocked state; control circuitry (124) to control rotation of the motor based on an authentication signal; an internal battery (164) to supply power to the motor and control circuitry, wherein the internal battery cannot be removed or replaced when the shackle is in the locked state, and externally accessible electrical contacts (114) to enable an external battery to be directly connected without wires to the electronic lock to provide power to the control circuitry and motor at least when the internal battery is discharged, wherein the lock assembly comprises a wirelessly-enabled lock assembly to enable rotation of the asymmetric cam via a motor based on a wirelessly-transmitted unlock signal (paragraph 109-110 and 125-126), as in claim 3, further comprising a computer-implemented software application (paragraphs 109-111) that enables: a standard user to send a wireless signal to rotate the asymmetric cam to the unlocked state, and an admin user to send a wireless signal to rotate the asymmetric cam to the removal state (via management interface), as in claim 4, as well as the lock assembly comprises a touch sensor 
All of the component parts are known in Meckbach and Tao et al.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to wireless control and biometric sensor as taught by Tao et al. onto the padlock assembly in Meckbach, since keyless control of the locking elements is in no way dependent on the mechanical effectuation of the padlock, and the wireless control and touch sensor could be used in combination with the padlock to achieve the predictable results of maintaining security with third party users without compromising the effectiveness of the lock to at least some degree.


Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al., as applied above, in view of Meckbach.
Tao et al. disclose the invention substantially as claimed.  However, Tao et al. do not disclose the locking elements are ball bearings and an asymmetric cam.  Meckbach teaches of a lock, comprising: a lock body (1); a shackle (2) to be selectively locked, unlocked, and removed from the lock body; at least one ball bearing (11’, 11”); an asymmetric cam (25) rotatable between: a locked state (figures 2 and 5) in which the ball bearing secures the shackle within the 
Tao et al. also disclose the control circuitry comprises a Bluetooth-enabled control circuitry to enable rotation of the asymmetric cam via the motor based on a wirelessly-transmitted authentication signal (paragraph 94, 109-110 and 125-126), as in claim 13, as well as the lock assembly comprises a touch sensor (108) to detect an encoded series of touch inputs to control rotation of the asymmetric cam via a motor (162), as in claim 14, wherein the encoded series of touch inputs comprises a pattern of short actuations and long actuations of the touch sensor (paragraph 90), as in claim 15, and the touch sensor comprises a capacitive touch sensor (paragraph 69), as in claim 16.

Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of the externally accessible electrical contacts are spaced to receive connectors from a nine-volt battery, and wherein the electronic lock further comprises circuitry to allow the nine-volt battery to be connected in either polarity, as well as the lock body further comprises a shackle detector to detect when the shackle is inserted within the lock body in the locked state.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to padlock assemblies:
U.S. Patent Number 11,193,309 to Cabral Herrera; U.S. Patent Number 11,028,618 to Liu; U.S. Patent Number 10,422,163 to Cabral Herrera; U.S. Patent Number 9,784,016 to Cabral Herrera; U.S. Patent Number 9,689,179 to Fan et al.; U.S. Patent Number 9,556,651 to Cabral Herrera; U.S. Patent Number 7,948,359 to Marcelle et al.; U.S. Patent Number 7,036,344 to Gast et al.; U.S. Patent Application Publication Number 2021/0324662 to Ng et al; U.S. Patent Application Publication Number 2020/0291684 to Kinas et al.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        


CJB /cb/
February 9, 2022